DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive.
Applicant states that the claims are amended to overcome rejections raised under 35 U.S.C. 112(b).  However, the issue raised concerning claim 12 was not addressed or argued, the issues concerning the processor of claim 15 remain after the amendment, and the issues concerning previous claim 11 (now part of claims 1 and 15)  concerning the direction of transmission and reception is not resolved. 
Concerning the drawing objection, applicant traverses the objection but submits additional figures illustrating transmission and reception.  Applicant argues that an express illustration of the features “transmitting and receiving of radar signals with respect to the flying platform trajectory” is not necessary for understanding the subject matter to be patented.  The new drawings do not illustrate the particular combination of limitations imposed by claims 1 and 15 on the direction of transmission and reception, as defined with reference to the trajectory as required by the claims.  The argument is not persuasive because such an illustration is necessary for understanding the direction of transmission and reception (vs. trajectory) that limits the claims.  In particular, the claims appear to include conflicting limitations, and therefore it cannot be determined what is intended or what the metes and bounds of the claims are concerning the claimed direction.
Concerning “allowable” claim 11 referenced in the Remarks, original claim 11 was indicated as allowable only if rewritten to overcome the rejections under 35 U.S.C. 112. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed direction of transmitting and receiving of radar signals with respect to the flying platform trajectory as specified in claims 1 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 require that the radar is for “vertical imaging”, this imaging based on radar signal reflections from the ground.  However, claims 1 and 15 also require transmission and reception of a signal “in a direction parallel to the trajectory of the flying platform”, i.e. to/from the same direction the flying platform is traveling (or opposite of this direction).  For a flying platform moving forward, this direction of transmission and reception would not be for “vertical imaging” of the ground.  The direction of the transmission/reception, in particular having the claimed relationship to the trajectory of the flying platform as specified in the claims is unclear.   New Figure 4b illustrates vertical imaging where signals 420 are indeed illustrated as being transmitted and received vertically. However, in order for the direction of these signals to also qualify as being “transmitted and received in a direction parallel to the trajectory of the flying platform” as claimed, the trajectory of the flying platform must likewise be in a vertical direction, i.e. rising or descending straight up or down in parallel with the signals. This does not appear to be the intent of the invention based on the specification as a whole, nor does the limitation agree with the final limitation of the claims: “wherein said trajectory being oriented in a direction substantially perpendicular to an expected orientation of the longitudinal extension of the horizontally buried object and traversing the horizontally buried object.”  That is, while such a vertical trajectory may be substantially perpendicular to a horizontally extended object, the trajectory would not “traverse” such an object.   Traversing the object appears to be a fundamental part of the invention in view of the specification and dependent claims (i.e. detailing the exclusion of nadir reflections as the flying platform passes over the object).  Indeed, if flying platform 430 is flying level over the ground as appears to be the intent, signals 420 as illustrated in Fig. 4b are transmitted and received in a direction perpendicular to the trajectory of the platform, but this is not what is disclosed in the specification or claims.  Turning to new Figure 4c, while the perspective is not stated, it is apparent that the view is intended as a top-down perspective of a buried object 450 with flying platform 430 to approach and traverse the object while the aircraft travels along trajectory 440.  In contrast to Figure 4b, this trajectory does not appear to be for “vertical imaging”, nor are signals 420 “transmitted and received in a direction parallel” to trajectory 440.  That is, while not visible in the top-down perspective, the signals must be transmitted and received along a direction angled downward toward the ground where object 450 is buried, whereas trajectory 440 passes over object 450. Note illustration below, representing a side view of Figure 4c as best the invention is understood. Trajectory 440 and signals 420 are not in parallel directions.
 
    PNG
    media_image1.png
    362
    702
    media_image1.png
    Greyscale

The conflicting limitations (transmission/reception from the ground, but in a direction parallel with the trajectory of the flying platform, where the trajectory is substantially perpendicular to an expected orientation of the longitudinal extension of the horizontally buried object and traverses the horizontally buried object) render the claims indefinite.
Claim 12 requires the radar uses “meter wave SAR technology”.  The metes and bounds of this “technology” cannot be determined.  The specification is not found to define the termed “technology” and such does not have an established definite meaning in the art.  Further complicating interpretation, the specification states: “According to some aspects, the radar is configured to transmit and receive radar signals in a second frequency band from one hundred and ten megahertz to three hundred and eighty megahertz, preferably from one hundred and twenty megahertz to three hundred and seventy megahertz, and more preferably from one hundred and thirty-seven megahertz to three hundred and fifty-eight megahertz. Meter wave technology is less sensitive to variations in ground variations than sub-meter wavelength technology. Meter wave length technology further provides desirable trade-offs between ground penetration and resolution.” That is, on the supposition that “meter wave technology” refers to the wavelength of the frequencies employed, the above frequency ranges include those having wavelengths which are in fact “sub-meter”, i.e. those above 300 MHz, yet appear to be within the scope of what Applicant regards as “meter wave” technology.
Claim 15 indicates that a processor is caused “to carry out a method”, the method comprising  “moving, by a flying platform comprising a radar for synthetic aperture radar, SAR, vertical imaging, along a trajectory corresponding to a synthetic aperture…”  It is not clear what it would mean for a processor itself to “carry out” such a step of “moving”. Indeed, the limitation indicates that it is the “flying platform comprising a radar” which performs the “moving”.  Similarly, the following limitation requires that the processor is caused to carry out “transmitting and receiving radar signals while moving along the trajectory”, whereas the limitation also indicates that antennas are what carry out the transmitting and receiving.  The limitation on the operations of the processor, and therefore the stored instructions which are executed to cause them are unclear given the conflicting requirements of the claim.  Correction is required. 
Claims not specifically identified above are indefinite as they depend on at least one other indefinite claim.

Conclusion
Independent claims 1 and 15 contain conflicting limitations as discussed above such that no determination of anticipation or obviousness with respect to Martinez-Lorenzo or any other prior art can be made. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646